DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morabit (10,631,458 B2) in view of Hermann (2016/0044864 A1).
Regarding claims 1 and 14; Morabit discloses the invention substantially as claimed including a loading section 14 configured to be securable for rotation with a head 12 of the rotating trimmer; a living hinge 16 extending from the loading section; a transition section 18 extending from the living hinge and having a first cross-sectional shape (see Fig. 2) with matching leading edge and trailing edge geometries; and a cutting segment 24 extending from the transition section; the first cross-sectional shape being essentially U-shaped and configured to generate an updraft regardless of a rotation direction (see col. 3, lines 60-67 and col. 4 lines 1-3).  Morabit doesn’t show the cutting segment having a second cross-sectional shape that is different from the first cross-sectional shape.  However, Hermann teaches the use of the cutting segment 26 having a second cross-sectional shape (see Fig. 6) that is different from the first cross-sectional shape of the 
	 Morabit discloses the invention substantially as claimed including:

Claims 2 and 16; wherein the leading edge and trailing edge geometries of the first cross-sectional shape comprise a blunt or curved surface 20.
Claim 11; wherein the second cross-sectional shape is elliptical (see Fig. 4).
Claim 9; wherein the first cross sectional shape is configured to generate an updraft regardless of a rotation direction (see col. 3, lines 60-67 and col. 4 lines 1-3).
Claims 10 and 17; wherein the leading edge and trailing edge geometries comprise a 10 degree downward pitch (see col. 5, lines 46-48).
Claim 12; wherein leading edge and trailing edge geometries of the cutting segment are sharper than the leading edge and trailing edge geometries of the transition section (see col 5, lines 8-55).
Claim 13; wherein the leading edge and trailing edge geometries of the first cross-sectional shape comprise a sharp cutting surface 22.
Claim 15; wherein the first cross- sectional shape is an aerodynamic cross-section with a blunt leading edge and a blunt trailing edge 20, and wherein the cutting segment second cross-sectional shape comprises a .

Claims 3, 4, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morabit (10,631,458 B2) in view of Hermann (2016/0044864 A1) as applied to claim 1 above, and further in view of Yang (2012/0208021 A1).
The modified device of Morabit discloses the invention substantially as claimed except for the first cross-sectional shape is essentially U-shaped, defining a central U-shaped channel along a length of the transition section.  However, Yang teaches the use of wherein the first cross-sectional shape is essentially U-shaped, defining a central U-shaped channel 22 along a length of the transition section (see Fig. 6) for the purpose of improving cutting efficiency. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Morabit by providing the above limitations as taught by Yang in order to obtain a device that improves cutting efficiency. 

Allowable Subject Matter
Claims 4-7, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724